Name: Council Regulation (EEC) No 707/78 of 4 April 1978 amending Regulation (EEC) No 2682/72 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 4 . 78 Official Journal of the European Communities No L 94/7 COUNCIL REGULATION (EEC) No 707/78 of 4 April 1978 amending Regulation (EEC) No 2682/72 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds HAS ADOPTED THIS REGULATION : Article 1 In Article 1 ( 1 ) of Regulation (EEC) No 2682/72 a sixth indent shall be added : '  in the Annex to Regulation ( EEC) No 1111 /77 .' Article 2 In Annex A to Regulation (EEC) No 2682/72 subheading ex 17.02 D shall be replaced by the following : CCT heading No Description of basic products 17.02 D I Isoglucose ex 17.02 D II Beet or cane syrups containing, in the dry state , 98 % or more by weight of sucrose ( including invert sugar expressed as sucrose) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1111 /77 of 17 May 1977 laying down common provi ­ sions for isoglucose ('), as last amended by Regulation (EEC) No 706/78 (2 ), Having regard to the proposal from the Commission , Whereas Annex A to Regulation (EEC) No 2682/72 (3 ), as last amended by Regulation (EEC) No 1 52/78 (4), lists the basic products to which export refunds are applicable when such products are exported in the form of certain goods not covered by Annex II to the Treaty ; Whereas isoglucose is not included in this list of basic products ; Whereas Regulation (EEC) No 1111 /77 provides for the possibility of granting a refund on exports to third countries of isoglucose used in the manufacture of such goods ; Whereas in order to implement this provision it is therefore necessary to add isoglucose to the list of basic products in Annex A to Regulation (EEC) No 2682/72, and to make other amendments to the text of that Regulation , Article J In Annex B to Regulation (EEC) No 2682/72 the term 'sugar (sucrose or invert sugar)' under subhead ­ ings 21.07 ex G , 22.02 ex A and 22.09 C ex V shall be replaced by 'sugar (sucrose or invert sugar) or isoglu ­ cose '. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall be applicable from 1 May 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 4 April 1978 . For the Council The President P. DALSAGER (') OJ No L 134, 28 . 5 . 1977 , p. 4 . (2 ) See page 5 of this Official Journal . (3 ) OJ No L 289 , 27 . 12 . 1972, p . 13 . (4 ) OJ No L 23 , 28 . 1 . 1978 , p. 1 .